       Case 1:21-cv-00062-MAB Document 17               Filed 06/02/21    Page 1 of 4



UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE MARK A. BARNETT, CHIEF JUDGE
__________________________________________
OPTIMA STEEL INTERNATIONAL LLC,            :
                                           :
                        Plaintiff,         : Court No. 21-00062
                                           :
                  v.                       :
                                           :
UNITED STATES,                             :
                                           :
                        Defendant.         :
__________________________________________ :

                                          ORDER

       Upon reading defendant’s motion to extend the time within which to respond to plaintiff’s

complaint; and upon consideration of other papers and proceedings had herein; it is hereby

      ORDERED that defendant’s motion be, and hereby is, granted; and it is further

      ORDERED that defendant’s time to file its response to plaintiff’s complaint be, and

hereby is, extended from June 4, 2021 to and including July 2, 2021.




                                                    CHIEF JUDGE
Dated: New York, NY
       This  day of June, 2021
           Case 1:21-cv-00062-MAB Document 17              Filed 06/02/21     Page 2 of 4



UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE MARK A. BARNETT, CHIEF JUDGE
__________________________________________
OPTIMA STEEL INTERNATIONAL LLC,            :
                                           :
                        Plaintiff,         : Court No. 21-00062
                                           :
                  v.                       :
                                           :
UNITED STATES,                             :
                                           :
                        Defendant.         :
__________________________________________ :

                        DEFENDANT’S MOTION TO EXTEND THE TIME
                   WITHIN WHICH TO RESPOND TO PLAINTIFF’S COMPLAINT

          The United States (the Government), pursuant to Rules 6(b) and 7 of the United States Court of

International Trade, hereby moves this Court for an extension of time of twenty-eight (28) days, from

June 4, 2021, to and including July 2, 2021 to respond to plaintiff’s complaint. A response to the

complaint is presently due on June 4, 2021, and this is the second request by the Government to extend

the time within which to respond to the complaint. On June 1, 2021, Mr. James C. Beaty of Curtis-

Mallet-Prevost, Colt & Mosle LLP, counsel for plaintiff, advised that plaintiff takes no position on this

motion.

          Good cause exists for the requested extension. When a motion is made prior to a filing

deadline, the Court may, for good cause, extend the time within which a party must act. USCIT Rule

6(b)(1)(A). “Good cause requires the moving party to show that the deadline for which an extension is

sought cannot reasonably be met despite the movant’s diligent efforts to comply with the

schedule.” POSCO, et al. v. United States, Ct. Int’l Trade No. 16-00225, April 21, 2017 order (Docket

entry no. 50) (citing High Point Design LLC v. Buyers Direct, Inc., 730 F.3d 1301, 1319 (Fed. Cir.

2013) (discussing “good cause” in the context of Federal Rule of Civil Procedure 16(b)); and United
         Case 1:21-cv-00062-MAB Document 17               Filed 06/02/21      Page 3 of 4



States v. Horizon Prods. Int’l, Inc., 34 F. Supp. 3d 1365, 1367 (2014) (diligence is the “primary

consideration” under the general good cause standard applicable to USCIT Rules 6(b) and 16(b))).

        The additional time requested is necessary for the following reasons. Although we are still in

the process of investigating the facts and issues alleged in the complaint, we recently discovered that

there may be jurisdictional issues that will impact the case. For instance, based on the information

gathered so far, jurisdiction under 28 U.S.C. § 1581(a) may be inappropriate because the summons

may have been filed untimely (i.e., not within 180 days of protest denial).

        Moreover, counsel of record’s work load constraints necessitate the additional time.

Specifically, counsel of record is actively working on the following matters that have deadlines in the

next couple of weeks: NEXTEEL Co., Ltd. v. United States, Consol. Court No. 2021-1334 (response

brief before the U.S. Court of Appeals for the Federal Circuit due on June 21, 2021); Richmond Int’l

Forest Products LLC v. United States, 21-00178 (response to complaint due on June 21, 2021);

Acquisition 362, LLC dba Strategic Import Supply v. United States, Ct. No. 20-03762 (response to

plaintiff’s motion for reconsideration due on June 23, 2021).

        Given the nature of the issues presented in the complaint and counsel of record’s

responsibilities in other matters, the additional twenty-eight days we are seeking will enable us to

better assist the Court in evaluating this action.

        For these reasons, the Government respectfully requests that its motion be granted.




                                                     2
        Case 1:21-cv-00062-MAB Document 17     Filed 06/02/21     Page 4 of 4



                                   Respectfully submitted,

                                   BRIAN M. BOYNTON
                                   Acting Assistant Attorney General

                                   JEANNE E. DAVIDSON
                                   Director

                             By:   /s/ Justin R. Miller
                                   JUSTIN R. MILLER
                                   Attorney-In-Charge
                                   International Trade Field Office

                                   /s/ Hardeep K. Josan
                                   HARDEEP K. JOSAN
                                   Trial Attorney
                                   International Trade Field Office
                                   Department of Justice, Civil Division
                                   Commercial Litigation Branch
                                   26 Federal Plaza, Room 346
                                   New York, New York 10278
                                   (212) 264-9245 or 9230

June 2, 2021                       Attorneys for Defendant




                                      3
